Explanations of vote
(DE) Mr President, I rejoiced to learn that the report made it unequivocally clear that neither the Austrian Government nor any official entity or authority in Austria had any kind of improper part in this.
I have nevertheless voted against the report on the grounds that the assertions in it are made without the backing of any kind of proof, yet they have not been removed from it, and, above all that the factual error concerning Europol has not been deleted either. What that means is that the report continues to contain a misrepresentation of the facts in which it is insinuated that Europol had employed members of the American secret services, something that is without any substance whatever and the very opposite of the truth.
A report containing errors such as these does damage to Parliament's credibility and is a contributory factor in so many of its Members having voted against the report as a whole.
(IT) Mr President, ladies and gentlemen, the Fava report is worth little more than a collage of press cuttings; while it pretends to uphold human rights, it is in fact an attempt to demolish the power and effectiveness of anti-terrorism activities.
The demand to see the full names of Italian military secret service personnel published on the European Parliament website just shows the level of irresponsibility of someone who hypocritically says he supports the fight against terrorism and then, in fact, takes every suitable opportunity to prevent it from being put into practice.
Parliament cannot and must not grant itself the power to strip EU national governments and Member States of their full sovereignty in matters of protecting their citizens' security, which is and must remain the inviolable province of the nations and Member States.
Mr President, the British Conservative delegation voted against the Fava report. We regarded this report as an expensive exercise duplicating the work of Senator Marty in the Council of Europe. It is full of unproven allegations, makes unreasonable demands of the Council, criticising Mr de Vries, Mr Solana and NATO arrangements, which allow cooperation with the United States of America as our ally in the fight against international terrorism.
The report calls for unacceptable Articles 6 and 7 sanctions against EU Member States, demands consular protection for UK residents, undermining the concept of British citizenship, and does not accept diplomatic assurances against torture in extraditing suspected terrorists to third countries. Our case rests.
in writing. I voted against this report, not because I am unconcerned about allegations of international wrong-doing, but because this report builds its case largely on unsubstantiated speculation. Even before this report was written there was a virulent anti-American political agenda driving it towards its conclusions of today. Hence, its preference for press cuttings, rather than hard evidence. In consequence it exudes imbalance to the point that it will bring comfort to terrorist and anti-democratic forces.
in writing. (SV) We have abstained in the vote on the report on the CIA's alleged use of European countries for the transportation and illegal detention of prisoners.
There is no doubt that, in the fight against terrorism, human rights violations have been committed - a state of affairs that is substantiated with examples in the report. We Swedish Conservatives condemn these acts of cruelty. By mixing facts with assumptions and unconfirmed rumours, the report is in danger, however, of weakening, rather than strengthening, the justified criticism.
We opposed the setting up of the special committee because we believe that suspected crimes should be investigated by the judiciary. Responsibility for investigations has, in the first place, been exercised at national level. For example, the Swedish constitutional committee has examined - and passed judgment on - the Swedish Government's conduct. The issues mainly dealt with by the report are those coming within the competence not of the EU but of the Member States. On these issues, the governments of the Member States are responsible not to the European Parliament but solely and exclusively to their national parliaments as long as no European legal rules have been broken. If Member States have failed to comply with commitments at European level, it is the Commission's responsibility to investigate such violations and to go to court in connection with them.
in writing. The Irish members of the Fine Gael delegation voted in favour of the report as a whole, as we support the general thrust of the report and its strong stance against the process of extraordinary rendition and the involvement of EU countries or airports in that process.
However, I would like it noted that we do not agree in full with the wording of paragraph 125 of the report. I attempted to delete paragraph 125, but was unsuccessful in doing so (the vote was narrowly lost).
That being said, the majority of the report is worth supporting, as a strong statement against the process of extraordinary rendition, as a breach of international law. Therefore, we have voted in favour of the report as a whole.
I abstained from the final vote for the following reasons:
1. This report is ill-timed and ineffective;
2. A decision that reconciles the need for commitment to protect human rights with support for the fight against terrorism and its causes is only acceptable if it engenders broad consensus;
3. This report has not engendered such consensus and has not produced the political analysis of this issue that is required;
4. The document focuses too much on the investigation into what has happened in the Member States, and fails to draw the salient conclusion that the citizens' inalienable right to protection and the integrity of the Member States needs to be upheld within a framework of respect for individual human rights;
5. Lastly, a report on this sensitive issue should be coordinated with the intervention of the European Council and should take account of any decisions made by the Council of Europe.
in writing. I am voting for this report by my colleague Mr Fava on the transportation and illegal detention of prisoners. Let us be clear that I do not agree with everything in the report. There are a number of highly contentious elements, including gratuitous references to the former Secretary of State for Defence in the UK, which we have rejected here this morning. It has been claimed that much of the argumentation is not evidence-based. One could say the same thing about the case for intervention in Iraq and Afghanistan. To paraphrase Donald Rumsfeld: there are things we know, things we don't know and things we don't know we don't know. Well, here I know that our Temporary Committee and its rapporteur Mr Fava have identified a serious abuse of human rights in breach of international law in the Union. My vote is to endorse that clear overall finding and not the associated detail, which, inevitably in the absence of clear cooperation by the authorities, is speculation, which, while often right, is from time to time wrong.
The argument used by the German Presidency to shrug off the problems and shirk its political responsibilities regarding the 'use of European countries by the CIA for the illegal transportation and detention of prisoners' comes as a surprise. Believe it or not, the Council claims that the affair lies outside its remit, even though it adopts one political position after another on whatever it considers to be of interest, and even though it is abundantly clear that these issues have been addressed as part of EU-NATO and EU-US relations.
It has once again been demonstrated that such attitudes are, at the very least, indicative either of an attempt to provide a smokescreen for this unacceptable violation of international law and the most basic human rights, or of connivance with, and even subservience towards, the USA.
The report drawn up by the temporary committee - which provided many of the victims with an identity and a voice - represents a further contribution towards the emergence of the whole truth and will help the national parliaments, the bodies actually charged with carrying out checks and balances on the behaviour of governments, to do their duty. This is something that the Portuguese Communist Party has long been calling for and proposing in the Portuguese Assembly.
in writing. I voted for the Fava report, despite the changes made by nervous colleagues. The so-called 'war' on terror has been used by some to rework international law and defy international conventions on human rights and the treatment of those detained (on suspicion, not proof) without trial or any due process.
Human rights are universal and indivisible: the EU is committed to upholding these rights. This report confronts us with an uncomfortable reality and we urge Member State Parliaments and Governments to investigate fully what may have been happening on their territory.
This committee did not have full investigative powers, but we do have the power to make political recommendations. They should be acted upon if we really want to uphold our values.
in writing. I support this report investigating the alleged secret CIA 'rendition' flights. As human rights form a core value of the European Union and by extension the activities of the European Parliament, it is right and proper that the European Parliament as an institution discusses and investigates possible human rights violations within its borders.
in writing. Today's report by Mr Fava raises some critical issues which are about the core fundamental rights of everybody in Europe and across the world.
The report paints a shocking picture of human rights abuse and illegal activity, all of which was tolerated by Member States including Ireland. The Irish Government's hear-no-evil, see-no-evil approach to illegal renditions is unconvincing and unacceptable. The report points out that at least 147 CIA-operated flights made stopovers in Irish airports including by aircraft involved in 'extraordinary renditions' or kidnappings as we would normally call them.
Now all of us who seek the truth about these kidnappings must take this issue to our national parliaments and directly challenge the national governments at home in our countries. The real pressure must be applied at home where the people who permitted and tolerated these actions will feel it.
To this end, I am calling on the Government to launch a full parliamentary inquiry in the Dáil immediately into the use of Irish territory as part of the CIA rendition circuit. Sinn Féin supported the report to lend our weight in the European Parliament to this call.
in writing. The European Parliamentary Labour Party (EPLP) voted for the Fava report because we believe that it is important for the European Parliament to have investigated the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners.
MEPs are directly elected and answerable to our constituents. We investigate all manner of issues on behalf of them and we could not ignore calls that Member States may have breached their treaty obligations under Article 6 of the EU Treaty which outlines the basic principles of democracy, human rights, and respect of law.
The EPLP voted for amendments which moved the focus of the report away from personalities and party politics to the substance of the rendition allegations. The EPLP have voted for a more balanced and fair report in Plenary than the report which emerged from Committee stage.
in writing. The European Parliamentary Labour Party (EPLP) voted for the FAVA report because we believe that it is important for the European Parliament to have investigated the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners.
MEPs are directly elected and answerable to our constituents. We investigate all manner of issues on behalf of them and we could not ignore calls that Member States may have breached their treaty obligations under Article 6 of the EU Treaty, which outlines the basic principles of democracy, human rights, and respect for the law.
The EPLP voted for amendments which moved the focus of the report away from personalities and party politics to the substance of the rendition allegations. It is for this reason that the EPLP voted against amendment 29. The EPLP have voted for a more balanced and fair report in Plenary than the report which emerged from the committee stage.
The report describes and - up to a point - confirms the disclosures and facts which have come to light on abductions, secret flights, illegal detentions in secret prisons, torturing and so on by the CIA on European soil.
The MEPs of the Greek Communist Party abstained from the vote because they consider the stand of the grassroots and socialist party previously in government which backed and backs the so-called anti-terrorist strategy of the USA and agrees with all these actions to be hypocritical.
Today, under the weight of the grassroots outcry about these disclosures, they are trying to appear as champions of the 'terrorist policy' and as protectors of human rights in order to rescue the 'lost honour' of the ΕU.
We radically disagree and have no intention of helping to delude the peoples as to the nature of the policy to 'combat terrorism'. It is the imperialists' pretext to construct a gigantic repressive mechanism throughout the world with the basic objective of establishing their supremacy and hitting the grassroots movements and opposition.
At a time when the European Parliament is doing its utmost about violations of human rights, autocratic laws for striking the movement and restricting demonstrations are being promoted throughout the ΕU. Personal files on all and sundry and the signature of new agreements with the USA are being promoted.
I voted in favour of the Fava report because it is an historic step in the fight against a criminal international parastate. Apart from the huge responsibilities of the European Council, there are also clear responsibilities for the governments of several Member States. On completion of this complicated investigation by the European Parliament, it is vital that examining committees be set up now in the national parliaments of the Member States - which unfortunately include Greece - which appear to be involved in the CIA's illegal activities. The baton in the fight against the international parastate is now in their hands.
The German Federal Government bears a great deal of shared responsibility for the CIA's torture flights; such is the verdict of the report of the committee investigating the CIA's activities, which was adopted in the European Parliament today. The German Federal Government - a coalition composed of conservatives and social democrats - can no longer avoid facing up to the consequences, even though it is obvious that it has been in response to pressure from it that the Social Democrats in the European Parliament have watered down some of the report's language. The European Parliament has come to the conclusion that, 'according to information given by Murat Kurnaz's lawyer and information provided by the German authorities, there was a prospect of the release of Murat Kurnaz from Guantánamo in 2002 but this was not accepted by the German authorities' and that 'Murat Kurnaz's lawyer was told by the German Government that it was impossible to open negotiations with the US Government on his release because Murat Kurnaz was a Turkish citizen' even though 'all investigations had established, by as early as at the end of October 2002, that Murat Kurnaz posed no terrorist threat'. My colleagues and I are agreed that this gross misconduct on the part of the representatives of the former Social Democrat/Green Federal Government needs to be investigated. The foreign minister, Mr Frank-Walter Steinmeier, who formerly coordinated Germany's secret services, should desist from deceiving the public and at last face up to his responsibility for what happened back then.
I voted against the Fava report, otherwise known as the CIA report, for four reasons.
Staunch defence of human rights, the rule of law and democracy, which I advocate, cannot be delivered by political action underpinned more by naïve left-wing anti-Americanism than by the actual defence of these values.
It is not for Parliament to monitor the Member States. This is the duty, first and foremost of national parliaments and any violation of this principle is inherently a political error and a legal anomaly.
The report makes the unforgivable mistake of drawing definitive conclusions from unproven, controversial statements, turning opinions into truths and insinuations into facts.
As regards Portugal, even with the adopted amendments, there is still a degree of imbalance between what has been proven (or even declared by the alleged victims) and what has been concluded, or, worse, presumed to be true.
Lastly, I should like to praise Mr Coelho for his tireless work in promoting balance, reason and the defence of our key principles and values. I take the view that had he been the rapporteur rather than the chairman of the committee the report would have been substantially better balanced.
in writing. - (FR) The European Parliament has just given its verdict on the work done by its Temporary Committee concerning the use of European airspace by the CIA for the illegal transportation of prisoners. The verdict was unsurprising: condemnation of the many Member States that have effectively given their support to the CIA.
Mr Fava's report has one great quality, which is to point out a common basis of fundamental values: respect for human rights, the condemnation of torture and respect for the legal framework in the fight against terrorism.
It also has one great failing: it totally overlooks the fact that the only thing restricting our governments' efforts is reason, reason that allows them to reject the impossible: the secret services will never be welcoming and transparent!
Let us not confuse humanism with naïve optimism. As the philosopher, Alain, put it: 'there can be no freedom without security; security is worth nothing without freedom'.
This concern for security in the context of freedom justified my abstention. I am convinced that my friend, Antoine Duquesne, the former Minister for the Interior of the Kingdom of Belgium, would have delivered the same message, if he could have voted today.
in writing. - (FR) I voted in favour of the report on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners. Since January 2006, a great deal of work has been carried out by Parliament's Temporary Committee, which is responsible for conducting investigations into the allegations made in the press on this sensitive issue. I should like to point out that, if its work is to be legitimate, it is important for the Committee to rely on tangible and verifiable evidence, so as to remain somewhat impartial. The MEPs are vested with a duty of transparency and information towards the citizens; this information must therefore be guided by a concern to provide the most accurate feedback possible. While the final report does not fulfil this demand as well as it might, I decided to vote in favour, convinced that, through these committees, Parliament is required to play a decisive role in terms of helping to ensure that the human rights and fundamental values to which the Union fully adheres in its Treaties are respected. Thus, the fight against terrorism must be waged in compliance with the international law in force, and no human rights violations can be justified.
I voted against the adoption of the aforementioned final report because it contained references to Poland that did not reflect the findings of the work of the Temporary Committee on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners. The committee found no evidence, other than press reports, to confirm the existence of secret CIA prisons in my country. Mere supposition, unsupported by evidence, cannot be used as the basis of a final report on such a serious issue.
in writing. Mr Fava should be commended for steering through our House this difficult and sensitive report on rendition allegations. Abuses of human rights, torture and illegal deportation must be condemned in today's Europe.
in writing. (DE) I reject the CIA report on the grounds that it does not do even the most basic of the things that I expect of a report from a committee of inquiry, whether in terms of its methodology or of its analytical processes.
The conclusions differ in no way from those reached by the Council of Europe's investigator Dick Marty, some of whose former witnesses have since changed their minds.
Although this should not be taken to mean that I approve of what the USA has done, I have to say that, in this report, truth, facts and honesty have given way to suppositions and accusations.
in writing. (SV) Many unfortunate incidents in the fight against terrorism have been noted. However, these issues have already been dealt with by the United Nations Human Rights Council and by the Council of Europe. The Swedish Government has taken the criticism concerned on board. There is therefore no reason for discussing this issue in the European Parliament too. I have therefore voted in favour of many of the proposals but abstained in the vote on the report as such.
(PL) Mr President, I voted in favour of adopting the report on granting European Union financial aid to Moldova, aimed at supporting the balance of payments and foreign currency reserves. I did so because I am convinced that these resources will allow one of the poorest countries in Europe to overcome its current financial difficulties. Additional exceptional support should prove very useful in facilitating and supporting the implementation of the Government of Moldova's economic reforms.
Bearing in mind the positive social and economic changes in Moldova, including the recent abolition of the death penalty, I believe it is appropriate to strengthen bilateral links with Moldova and deepen its relationship with the European Union. A grant of up to EUR 45 million will send out a strong signal from the European Union, especially in the context of the Russian ban on the import of wine from Moldova and the higher prices demanded for energy.
in writing. I am in support of this financial assistance to one of the poorest countries in Europe, which has been economically hard hit by events in its region. I particularly welcome the amendments which seek to increase the role of the Parliament.
in writing. - (FR) I voted in favour of the report on the proposal for a Council decision on providing Community macro-financial assistance to Moldova. Indeed, despite making definite economic progress, Moldova remains one of the poorest countries in Europe. Since 1 January, Moldova, which shares a border with Romania, has actually bordered the European Union, and the Council wants to help it cope with its commercial and financial difficulties. I should like, nevertheless, to emphasise that this solidarity, valued at EUR 45 million, is of an exceptional and limited nature and requires certain conditions. The granting of aid must be made subject to the fulfilment of objectives such as the increased transparency of public finances and respect for human rights.
Finally, I believe, above all, that, in the wake of the 2004 and 2007 enlargements, the European Union's spirit of solidarity must now extend to the countries of the southern Mediterranean. Thus, through its neighbourhood policy and its Euro-Mediterranean partnership, the EU must ensure that its financial instruments remain effective and that its trade with the countries of the southern Mediterranean increases.
in writing. A total ban on drift nets and its effective implementation needs to be prioritised by Member States. Too many dolphins, porpoises and seals die needlessly due to the use of these nets. A standard definition should be welcomed in order that there can be no loop-hole in the use of these destructive nets.
in writing. (SV) Because the June List does not believe that the EU should have a common fisheries policy, we have voted against this report. We would also take the liberty of referring to earlier explanations of vote concerning fisheries policy.
This purpose of this regulation is to clarify the fishing gear that can be classified as drift nets by harmonising a common definition for all regulation in this area.
Drift nets have a major impact on fisheries resources and on marine ecosystems, and an economic impact - in terms of competition and loss of income - on fishermen using more traditional gear.
Against this backdrop, the EU has adopted United Nations Resolution 44/225 introducing a moratorium on the use of drift nets as part of the Community acquis (Regulation No 354/1992), despite some regional exceptions at Community level.
As such we support the content of this report, which will help improve control and reduce the impact of drift nets in Portuguese waters, in particular in the Exclusive Economic Areas of the Azores and Madeira, as these waters are visited by fleets from other Member States, which use this gear in fishing for tuna and other marine species, either due to a loophole in the law or illegally.
in writing. (SV) The report contains quite a few constructive proposals for preventing overfishing.
I have therefore voted in favour of this proposal for pragmatic reasons. The EU's fisheries policy has, in general, militated against long-term sustainable exploitation of the sea's resources by subsidising fishermen's purchases of efficient boats.
Fisheries policy is also prejudicial to the populations of poor countries inasmuch as the EU purchases rights to fish in these countries' waters from weak governments. The EU should therefore return fisheries policy to the Member States and see to it only that the Member States do not overfish species that move in more than one country's territorial waters.
I mistakenly voted in favour of the proposed resolution, when I had meant to vote against, as I did on the legislative proposal.
I therefore request that my vote on the legislative resolution be amended (to a vote against).
in writing. The reason I did not vote for the Agriculture Committee's proposal to reject the Commission's proposal on voluntary modulation is that doing so would further delay the start of the new rural development programmes and their funding. This would have a negative affect on farmers and rural communities in my constituency, who badly need these funds.
The lack of funding for rural development is a problem for Wales. This has been caused by a combination of the UK not getting a fair share of the EU funding, the UK Government's defence of its budget rebate and the UK Presidency's financial perspectives deal. As a result of this failure by government, Ministers will look to modulation to top up this fund.
Subsidiarity must be ensured so that the decision to apply voluntary modulation or not and at what level is taken at the appropriate level. In my constituency that would mean the National Assembly for Wales rather than at Member State level. There are wide differences in approach and distinctive rural communities across the UK and it would be totally unacceptable to have a single level. There must also be full and additional matching funding from central government funds.
As we have said before, the key issue here is that the Commission's proposal is not a proposal for genuine modulation. Such a proposal would increase aid to those who receive the least, or receive nothing, and reduce aid to those who receive a large amount, so as to ensure greater fairness in the distribution of aid among producers, countries and crops and to support small and medium farmers and family farming.
We feel that the Commission should table a fresh proposal in order to create genuine, compulsory modulation, which would guarantee greater fairness and release financial resources by introducing a maximum limit to aid per holding (capping) and a percentage increase in aid for farmers who receive the least from the CAP (modulation), for example, by proposing a 15% to 20% increase for small or medium-sized farmers who receive less than EUR 5 000 in aid, and taking various circumstances into account even when they receive more than that.
Without this, there is a risk that existing inequalities will be exacerbated. We therefore urge the Commission to recast the proposal in order to ensure that a decision on this issue does not ultimately lead to the renationalisation of the costs of the CAP. The Commission has so far not done this, however. Hence our decision to abstain.
Parliament has already rejected the Commission's proposal for voluntary modulation of direct payments under the CAP of up to 20%. According to this proposal, funds earmarked for farmers would be provided under the second pillar of the CAP, namely rural development; that is to say, they would pass to the national budgets of the Member States that decide to employ this modulation.
The removal of aid for farmers would raise issues of competition between farmers from countries that do not employ modulation and those from countries that do, and between farmers in the latter category depending on the level of modulation decided upon.
For this reason I share the view of the rapporteur, Mr Goepel, that we should once again reject the Commission's proposal.
in writing. (SV) The June List believes that the European Union's common agricultural policy should be phased out. We also oppose the new subsidies under the designation, 'rural development'. We wonder why the EU believes that the Member States cannot manage to develop their rural areas themselves.
We are faced with two alternatives in this vote: the Commission's proposal and the proposal by the European Parliament's Committee on Agriculture and Rural Development. In this situation, we have chosen to vote in favour of the Commission's proposal, since it is better than the proposal by the Committee on Agriculture and Rural Development, which is quite absurd.
The report's explanatory statement contains a whole range of views. For example, it criticises possible abandonment or renationalisation of the common agricultural policy - a development that the June List would find desirable - and complains that it is contrary to the European Parliament's right of participation, a view that the June List does not share.
In addition, the explanatory statement maintains that the health check on the long-term budget should only form the basis of proposals for the financing period after 2013. The June List completely rejects that view. We believe that the mid-term review should lead to cuts in the agriculture/rural development budget as early as in the current budget period of 2007-2013.
The June List observes that, in this situation, it is fortunate that the European Parliament does not have powers of codecision regarding the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to all the various groups within the agricultural industry.
in writing. I voted for the proposal to introduce voluntary modulation of the CAP as it has been used more effectively in the UK than in any other Member State. It has been used as an essential source to fund rural development schemes throughout the country.
in writing. - (FR) In addition to decoupling aid and production, the CAP reform has introduced a new tool: modulation. In practice, this is the option to transfer part of the appropriations, the direct payments to farmers, to rural development appropriations. It is called a 'transfer from the first pillar to the second pillar'.
As much as twenty per cent of the funds may be transferred under voluntary modulation. The Member States may choose this modulation from an abridged menu, rather than from one imposed on them, which serves up 'direct aid' as a main course and 'rural development' as a dessert.
In reality, modulation amounts to robbing Paul the farmer to feed Peter the landscape gardener. This is a budgetary technique that is meant to disguise the shortage of appropriations with the impression that one can choose how these scarce appropriations are managed.
in writing. (DE) The EU's appearance of taking up the cause of agriculture does nothing to change the fact that we are constantly losing farmers and that more and more farms are now being run only as a sideline. In a situation in which big business and royalty benefit from our subsidies and we cannot manage to get our organic farmers' case heard by the WTO, one can hardly be surprised that this is the way things are going.
Comprehensible indicators of quality and health benefits would be desirable as means of guaranteeing fair prices for healthy products, but the most vital thing of all is that the EU's subsidy jungle be simplified, if need be by returning agriculture to national jurisdiction. It is for that reason that I have voted against the Goepel report.
in writing. The British Conservative Delegation recognises the vital importance of agri-environment schemes. However, for three major reasons, Conservatives voted in favour of rejecting the Commission's proposal on voluntary modulation. Firstly, for British farmers, voluntary modulation would be anything but voluntary - they would be forced to accept a cut of up to 20 % of the value of their single farm payment, while the rest of Europe's farmers would not. Had Tony Blair negotiated a better EU Budget deal for the UK on rural development monies, our farmers would not be facing this bleak prospect. Secondly, the proposal that we are called to vote on is, in any case, unacceptable to the British Government itself because it does not allow for regionalisation, it restricts the Government's freedom in deciding spending priorities and it maintains a franchise unsuitable to the UK's farming structure. Labour MEPs did not move a single amendment to bring the proposal more into line with their Government's wishes! Finally, Commissioner Fischer Boel's most recent statements suggest that Parliament's overwhelming opposition to the proposal cannot be totally ignored and that some form of compromise may emerge. We sincerely hope that this is to the benefit of British farmers.
in writing. (DA) We are voting against Parliament's proposal that the Commission should withdraw its own proposal and in favour of the Commission's proposal.
We think that Parliament is trying to blackmail the Commission with the threat of withholding 20% of rural development resources. Instead of affecting the Commission, this would hit the farmers, who would not see their money paid out, and, especially, the EU as a whole, the reputation of which would scarcely be enhanced if shameless blackmail between the institutions were in future to become the norm.
On behalf of the Danish delegation of the Socialist Group in the European Parliament.
in writing. The proposed CAP reforms should be supported. It is disappointing that for the second time Parliament has rejected these reforms which provide a sustainable approach to rural development. The vote today will again delay payments to farmers in Scotland and the UK. MEPs cannot demand reform of the CAP on the one hand and then not support reform in practice. Our constituents time and time again ask for reform of the CAP. It is worrying that the national and vested interests of a few are being allowed to distort the urgent reform of the CAP.
The Trans-European Networks for Transport (TEN-T) represent an investment in guaranteeing accessibility within the European area, and form a key part of the Lisbon Strategy, both as investment in innovation and in job creation, and via the creation of structures that help speed up cohesion and socio-economic development.
Consequently, the meagre increase in the financial resources earmarked for the TEN-T and the slowness in implementing the TEN-T priority projects are major causes for concern. It is therefore vital that the Member States attach maximum priority to realising these projects and do not shy away from adopting all the measures needed to complete them.
In addition to the priority of cross-border links, there needs to be better coordination and transparency in the procedures if we are finally to see the fruits of over a decade of work.
These projects are of vital importance to cohesion on the European continent, to intermodality, to interoperability and, lastly, to easing traffic congestion. Decisions must now be taken to enhance the leverage effect of Community funding. Today, we must have no hesitation in correcting mistakes, effecting the necessary changes and ensuring that these projects move forward as quickly as possible.
(DE) Mr President, while I would like to make it clear that the delegation of the Austrian People's Party has always been forthright in its advocacy of pro-active action to address climate change, we have nevertheless voted against this resolution on the grounds that it attempts to bring in nuclear power through the back door. We have always been equally forthright in rejecting this form of energy, which, in our view, has no future. It has been a cause of great surprise to me that so few of the self-proclaimed opponents of nuclear power - in particular those belonging to the Socialist Group and the Group of the Greens - have nevertheless voted to endorse this report.
(PL) Mr President, I voted in favour of the resolution on climate change, because I firmly believe there is an urgent need to define a European Union strategy on this issue, which is of such importance to humanity.
It seems very important for the European Parliament to make its voice heard on the matter. The Member States of the Union and the European Commission are facing a tremendous challenge. How can economic development be supported whilst at the same time protecting the natural environment? Experts are calling for emissions of gases containing CO2 to be limited, and for research and innovation in the area of renewable energy and energy saving technologies to be supported. It is also important to cooperate with countries outside the European Union and, in particular, to make citizens aware of the dangers resulting from climate change.
We are all responsible for protecting the Earth. We must understand, however, that reducing emissions and pollution will involve additional costs for European enterprises and citizens in the short term.
If we consider that countries such as China, Brazil and India are producing more and more carbon dioxide and other noxious substances every year, the Union should help them to change over to cleaner and more energy-efficient production methods. Trade in so-called green technology and the development of renewable sources of energy should be promoted. We need to take this action for our own sakes and for the sake of future generations.
(FI) Mr President, in point 34 of the resolution on climate change, which we have just voted on, the Commission was asked to assess the risks to nuclear institutions posed by floods and tsunamis that are caused by climate change.
There is a Finnish campaign behind this idea which is based on a fictional novel, and for which there is no scientific basis. In the story, a tsunami, brought about by climate change, causes an accident that results in massive damage to a nuclear power plant. I am in favour of exercising great caution and assessing the risks, but this initiative was annoying and downright embarrassing for the reputation of the Committee on the Environment, Public Health and Food Safety. First of all, climate change does not cause tsunamis. That idea is considered absurd by serious researchers. My colleagues behind the initiative are right to say that an assessment of the risks of power stations is always necessary, but wrong to let it be understood that this had not already been done. No power plant is built without ensuring that it is flood-resistant. That is why I am also forced to ask the Commission to assess the political risks arising from parliamentary initiatives based on pure fiction. I am happy that this time the problem was avoided.
in writing. (SV) We voted in favour of Amendments 3 and 8 because we think it would be a good thing if the EU Member States could agree unanimously on taxes that help reduce greenhouse gas emissions.
However, we do not support decisions on tax taken on a majority basis at EU level, because we Swedish Social Democrats believe that tax decisions should be taken at national level.
We broadly welcome the adoption of this document, yet another on climate change. It is a document that asserts, or confirms, our undertakings as regards reducing emissions and promoting alternative energies. It does not, however, deal with other equally important points such as promoting energy efficiency and the use of high-quality public transport; these alternatives are covered either fleetingly or in watered-down form.
It also emphasises the proposal to commercialise emissions rights, or to put it more aptly, the 'right to pollute'. As we have been saying, this would run counter to the stated objectives, on account of its commercial nature, as those who can pay will still be able to pollute. This will affect in particular countries with weaker economies that do not have the money to buy these emissions rights.
Whilst there are some welcome proposals in the areas of emissions reductions and renewable energy, there are other proposals that would be difficult to implement given the stringent requirements placed on the different countries, especially given the opposition to them.
In any event, we shall carefully monitor the implementation of some of the ideas in the report, whilst fighting to ensure that they are not exploited for the purpose of further concentrating energy in the hands of the wealthiest countries or in such a way that it is the consumer who has to carry the can for the pollution costs of the polluting companies.
The results of the Paris session are a slap in the face for everyone who believed that opposition and interests would be overcome in light of the serious danger of the planet's overheating and of the catastrophic medium- and long-term repercussions for the peoples of this earth.
However, the resolution on climate change, which is a fighting text, does not propose material and specific solutions. To a large extent it expresses wishful thinking and maintains a reliance on the same methodology responsible for today's acute problems, favouring market mechanisms, imposing taxes and contributions on the workers and exempting the multinationals.
It clearly states that the reduction in emissions will contribute towards competition and towards achieving the Lisbon and Kyoto objectives. It is precisely this policy of capital that is responsible for contaminating the environment and for emissions and it cannot be a criterion for protecting it.
Moreover, all those who ratified the Kyoto protocol are showing on balance significant deviations, while the USA continues to increase greenhouse gases, together with China and India. Consequently, Kyoto has little to do in practice with reducing emissions.
The conclusion is that the EU of capital and its political spokesmen are destroying the planet on the pretext of environmental changes and their only concern is how to make more profitable use of the Kyoto 'market mechanisms'.
in writing. I agree with the general aims of the Council resolution. While I agree with the content of the Verts/ALE amendments and the commitment to reducing greenhouse gas emissions by 30% by 2020, I believe that the amendment was too narrowly focused and I abstained from the vote on that particular amendment.
in writing. Climate change is perhaps the most significant political challenge of our time. The type of steps called for in this resolution, and collective action at the multilateral level are essential if climate change is to be combated.
in writing. While I supported the resolution, the EU needs to take additional initiatives to address climate change
Shop shelves are full of low value, perishable goods that have been transported tens of thousands of miles to satisfy consumer pricing expectations. The carbon footprint left behind by this form of global trading is colossal.
I am therefore calling for the introduction of a "Carbon Labelling” system, which would give consumers the information to make responsible and wise choices.
in writing. Moves to make the European Parliament a carbon neutral institution require to be pursued as a matter of urgency. Tackling climate change is the challenge of our time. We all need to play our part. Perhaps it will be the argument of our carbon footprint, rather than any other, which will finally end our Strasbourg sojourns every month. After all, we as MEPs should practice what we preach.
in writing. (SV) The greenhouse effect is one of the great problems of our time. It is therefore important that considerable efforts be made to reduce carbon dioxide emissions. One of the best and most important methods of eliminating such emissions is to have nuclear energy replace energy produced through the burning of coal and oil. The IAEA has observed that nuclear energy is one of the keys to reducing carbon dioxide emissions. It is unfortunate that the resolution in question chooses to ignore this fact by insisting that emissions should not be reduced through the use of nuclear energy. It is for this reason that I am voting against this resolution.
(DE) Mr President, we all know that fighting terrorism can only ever be a cooperative effort, and there is no doubt about the importance, to the European Union, of the USA as a partner in this, nor, indeed about the need, to this end, of the exchange of data and information, yet this must be done in accordance with rules accepted by both parties. Now that we have decided on those rules, which - ranging from the specified use to which data may be put to conversion to a push-system, by way of the non-storage of sensitive data - have gained broad majority support, and have, above all, managed to commit the authorities in the USA to informing their counterparts in the European Union of terrorist suspects, I am happy to give this resolution my support. I am persuaded that - should Commissioner Frattini be mandated to conduct negotiations - it will be possible to achieve a good outcome in the interests of the security of the EU's citizens.
in writing. UK Conservatives are in full support of measures which highlight fraudulent financial transactions for the benefit of funding terrorism. However, this motion for a resolution fails to mention the results of investigations carried out by the Belgian authorities. Also the motion fails to recognise the importance of ensuring that access to such data should be limited to appropriate law enforcement agencies trusted with counter-terrorism action.
In the case of the PNR agreement, Conservatives believe that it is the sovereign right of a country to ask for information on people entering its territory. Any agreement on data transfer should recognise this right. The more appropriate method to handle such agreements and ensure high standards of data protection is through a mechanism of intergovernmental cooperation. For these reasons British Conservatives voted against the resolution.
The EU is fully committed to the fight against global terrorism, on the basis of its human values and respect for fundamental rights and freedoms.
No motive, however laudable, can justify the absence of democratic legitimacy. Accordingly, the sharing of data must be subject to constant parliamentary and judicial monitoring.
There are serious doubts regarding the processing of personal data by the US authorities, which indiscriminately hoard data, in breach of European data protection legislation. What is more, the arrangements are not reciprocal: US citizens are afforded must greater protection in Europe than Europeans in the United States.
I therefore believe that a common framework must be set up with the United States with the aim of safeguarding guarantees regarding the sharing of sensitive information in the context of the fight against terrorism. Parliament will have to keep a close eye on the PNR agreement to be negotiated by the Commission.
We have always expressed our opposition to the establishment of an agreement with the United States on the sharing of personal data, in relation either to PNR or to SWIFT.
This is firstly because the agreement forms part of a broad context of securitarian measures - note the programme of illegal phone tapping in the United States - on the basis of the so-called 'fight against terrorism', which has been a pretext for unleashing interference and aggression on countries and peoples when US imperialist interests have been at stake.
We are also opposed to this agreement because no valid guarantees are given that the citizens' legitimate rights will be safeguarded by the implementation of the agreed rules governing personal data protection, including those defined by the EU itself. Furthermore, the effective monitoring of these agreements on the part of the national parliaments is not guaranteed.
There is no doubt that the seriousness of the current state of affairs would be minimised by the establishment of more specific measures, more effective methods of controlling the personal data to be transferred, limits on the use to which data can be put, information for the citizens, and the citizens being afforded access to their personal data. What is really needed, however, is an end to this securitarian onslaught, which, on the pretext of the so-called 'fight against terrorism', undermines the citizens' rights, freedoms and guarantees.
in writing. Sinn Féin believes the Passenger Name Record (PNR) Agreement should not be entered into lightly or behind closed doors. The PNR Agreement forms part of the so-called 'war on terror' and will infringe the civil liberties of Irish citizens.
EU Member States should not allow themselves to be bullied into applying an Agreement which fails to guarantee the data protection rights of its citizens.
Ireland should take the lead within the EU Council in demanding a more acceptable Agreement. I am calling on the government to amend the proposed Agreement before its adoption to ensure that at a minimum: the annual joint review includes a requirement for an evaluation of the Agreement covering both the detail of its operation and also its effectiveness against its stated objective of 'fighting terrorism'; and that any change in US, EU or Irish data protection provisions relevant to the operation of the Agreement would prompt an immediate and transparent renegotiation of the Agreement requiring further approval by both houses of the Oireachtas."
in writing. - (EL) The resolution by the European Parliament on the transmission of passengers' personal data by European airlines (PNR) and the scandal of the provision of information on financial transactions by SWIFT customers to the US security services reveals the true character of the pronouncements by the political forces behind the European one-way street and European subjugation.
Their protests about the violation of the protection of personal data and of privacy in the resolution are converted to a belief that 'the ΕU and the USA are fundamental and loyal allies in the fight against terrorism'. That is why they also propose signing a new agreement on the transmission of passengers' personal data, with the same content as the previous one, and the removal of information on financial transactions for 'judicial investigative purposes', provided that the USA gives guarantees that it will be protected. The new agreements proposed add to the disclosures about the criminal activities of the CIΑ in Member States of the ΕU, with abductions, detentions in secret jails and torturing of 'terrorist suspects', thereby proving that, despite their hypocritical pronouncements, cooperation between the ΕU and the USA is deepening, in a bid to restrict fundamental rights and grassroots freedoms, on the pretext of fighting terrorism.
- (SK) I have voted for the adoption of the resolution of European Parliament on the contribution to the Spring Council scheduled for 8 and 9 March. I have expressed my support for the amended wording of the resolution, because I consider the preservation of internal market competitiveness and the implementation of a strategic innovation policy focusing on energy efficiency to represent a clear and up-to-date response to the issue of how to achieve the Lisbon Strategy goals. In the interests of enhancing the transparency and clarity of the Strategy, I support the process of improving the drafting of consumer protection laws.
An essential point in the resolution is the appeal to national parliaments to embrace national reform programmes, as success in meeting the ambitious Lisbon goals is dependent mainly on the initiative of each of the Member States. In this context, I would like to mention the Slovak example where, thanks to the structural reforms made by the government of Mikuláš Dzurinda, we are already witnessing real results, for example almost 10 per cent economic growth and the creation of hundreds of new jobs. The Minerva Strategy, which involves mobilising innovation in support of the national economy and developing scientific and educational activities, constitutes an implementation of the Lisbon Strategy that aims to make Slovakia one of the most advanced, modern and prosperous societies worldwide, and thereby possibly also a source of ideas and inspiration to other Members States of the Union.
in writing. (SV) We supported the resolution on the Lisbon Strategy. We believe that, in the future too, the Lisbon Strategy must be based on the need for social policy, economic policy and environmental policy mutually to support each other. In the ongoing work on the strategy, it is important to emphasise an overall perspective whereby it is efficient and open markets, education, an active and egalitarian welfare policy and a progressive environmental policy that together contribute to growth and job creation.
We did not, however, support the demand that obstacles to job creation, including obstacles to the creation of relatively low-paid jobs, must be removed. This might be interpreted in terms of opening up a low-wage market, something to which we are absolutely opposed. On the contrary, we want any such development to be prevented. This can be done by allowing collective agreements and cooperation between the social partners to play a more significant role.
We are also opposed to wordings that encourage the exploitation of 'clean energy' and carbon dioxide-neutral energy technology, because they might be interpreted in terms of our being in favour of the expansion of nuclear energy. We should prefer to see increased efforts to develop renewable energy with a view to promoting sustainable development.
The resolution before us reveals the true nature of the 'Lisbon Strategy' - the European-level agenda of the employers and the large financial and economic groups - which was reinforced by the 2005 relaunch of the Strategy and the launch of national reform programmes in all Member States in order to push through so-called structural reforms, aimed at making labour relations more flexible, deregulating the markets, liberalising services, commercialising education and research and privatising social security. Now that the liberalisation of services has been achieved, the Strategy now has its sights set on labour relations with so-called 'flexicurity', total deregulation and the liberalisation of unfair dismissals.
I wish to point out that social concerns and objectives, which had previously served to help disguise the true nature of the Lisbon Agenda, have now disappeared.
The fact is that since 2000, in the EU of the Strategy and the eurozone era, there has been weak growth in the economy and in employment, an increase in job insecurity, poverty, social exclusion and income inequalities, and unemployment remains high.
A sea change away from the EU's current policies is therefore needed.
The ideas of the three main groups of this House are so similar where economic, trade, social and employment policy are concerned that they have straight away tabled a single resolution on the forthcoming European Council. That, in itself, is reason enough for me to reject it.
Reflecting, as it does, a pathetic, exclusively pro-European way of thinking, this text contains everything that is responsible for Europeans' growing hostility to your system: the little piece, written in a roundabout way, about the unemployed being responsible for their unemployment - 'poor swines' as Gabin said in La Traversée de Paris - that about the benefits of immigration, which come at the cost of plundering of elites in the developing world and of pressure on wages in Europe; that about the necessary reform of our social protection system 'in the light of the development of global dynamics', which obviously means that they are doomed; the little piece about random acts of discrimination, when the most scandalous discrimination is directed at Europeans, on their own soil; that about growth, with no mention ever being made of purchasing power and consumption, of the explosion in the number of poor workers or of the responsibilities of the euro; and, finally, that about 'blessed globalisation', which is an oxymoron.
Your eternal solution is to have yet more Europe. Really, you deserve to fail!
in writing. I and my British Conservative colleagues have supported this motion for a resolution as we have always been supportive of the aims of the Lisbon Strategy to enhance Europe's competitiveness and the development of a dynamic and innovative economy, improve labour market flexibility and promote deregulation in the EU. We also support the call for Member States to refrain from protectionism. We believe that this resolution broadly supports these aims.
This does not mean that we endorse the entire list of detailed policy measures listed in the resolution. Rather we are supportive of the broad thrust of what we believe to be the liberalising effect of the text, which is absolutely overdue.
in writing. I am particularly supportive of the amendment which calls for the promotion of ILO core labour standards and decent work agenda. Further, I support the avoidance of environmental dumping as a crucial element of fair competition. Social and environmental aspects must be built into trade development.
in writing. The 2010 deadline of achieving the Lisbon goal of becoming the most dynamic and knowledge-based economy in the world is looming. Part of this goal is about getting more women back into the workplace. During the Barcelona Summit of 2002 agreement was reached by Member States that by 2010 a third of children under three and 90% of children aged three to six would be provided with childcare places. Apparently only five Member States have achieved this goal. If we want more women to enjoy the freedom of work we need to have the availability of quality and affordable childcare as a key political priority.
I voted against the joint resolution tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe presenting ideas for the 2007 spring Council in relation to the Lisbon Strategy.
Indeed, two paragraphs that I considered crucial have been adopted by my fellow Members, even though I feel that they go against my European convictions.
Firstly, the European Parliament has agreed to support the policy permitting the private funding of universities and to encourage the private sector to give its verdict on market needs regarding education and training. This measure may lead to a form of competition between universities, which could compromise equality in university education.
Furthermore, the European Parliament has decided to ask the Member States to review the ineffective social models in the light of their long-term financial viability, of developing global dynamics and of demographic trends, with the aim of making these social models more sustainable. In my view, this amounts to nothing more and nothing less than a blatant threat to our social security systems.
Merely because of these two options, I decided, contrary to my convictions, to vote against this resolution.
The joint resolution on the Lisbon Strategy by the Group of the European People's Party (European Democrats) and Christian Democrats, social democrats and liberals adopted by the European Parliament proves once again the agreement between the political spokesmen of capital on promoting their strategic choices.
The priority of euro-unifying capital is the effective and fast promotion of the guidelines of the Lisbon Strategy, which expresses its ambition to increase its profits, so that it can be imposed on monopoly competition through a barbaric attack on all the rights earned by the working classes.
The objectives of the strategy of capital loyally applied by the New Democracy government, with the support of PASOK, are set out in the resolution; in other words, the advent of capital in the sectors of health, welfare and education, through public private partnerships, the position of research in serving the monopolies, the liberalisation and commercialisation of energy, the restructuring of employment relations and the abolition of the social insurance system. Particular importance is attached to adjusting the education system to the needs of the competitiveness of capital.
The Greek Communist Party group in the European Parliament voted against the resolution and calls on the working classes to step up its fight against all the anti-grassroots policies of the ΕU and its 'centre right' and 'centre left' governments and to claim permanent, stable employment with rights, a national social insurance and health system and free state education.
in writing. (SV) The proposal contains quite a few constructive proposals concerning the importance of increased competition and improved conditions for enterprise and innovation. However, the Lisbon process must be regarded primarily as a national matter, which is why it is unfortunate that Parliament is getting involved in a number of areas that it is for the individual Member States to decide on.
For example, the report discusses how the Member States are to organise their social insurance and how they are to guarantee that everyone who leaves school is offered work or can take advantage of measures aimed at making them employable. I am therefore voting against this resolution.
The text adopted today, which follows on from the Commission communication on the Community's policy on the radio spectrum, is rather contradictory in some areas as it creates the impression of bringing together ideologically opposed positions.
The report contains proposals aimed, inter alia, at safeguarding public service(s); maintaining a certain, possibly high, level of national sovereignty when it comes to managing the spectrum; transferring some of the benefits arising from the new technologies to the least developed regions; recovering frequencies for the public domain where they are not used in accordance with the commitments made; protecting public interests and frequencies of strategic importance; and maintaining high levels of quality in 'services of public or general interest'. It also makes a point, however, of welcoming the Commission's proposal to introduce a market-based approach to the spectrum and to establish a clear legal framework providing for competition-based solutions.
Ultimately, despite its good intentions, it gives the green light to pursuing neoliberal policies and to worshipping at the altar of the market, which will jeopardise the provision of public services.
in writing. I voted in favour of this report as it argues for fair and non-discriminatory access to spectrum and maintains that all technologies should be treated the same. A combined approach to the management of the spectrum, in order to achieve greater flexibility and market reponsiveness, will contribute to social and economic benefits arising from its use.
in writing. I would like to support the rapporteur in attempting to address the serious concerns over efforts to exclude broadcasting frequencies from the proposals, in particular regarding the digital dividend which will become available following switchovers to digital broadcasting. There is a need to push broadcasters to use spectrum efficiently.